       Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 1 of 9



 1   Joseph S. Davidson (Ill. Bar. No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue
 3   Suite 200
     Lombard, Illinois 60148
 4   + 1 630-575-8181
     jdavidson@sulaimanlaw.com
 5
     Attorney for the Plaintiffs
 6

 7                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF ARIZONA
 8
      Kenneth McMillan,                                  Case No. CV-19-00555-TUC-DCB
 9                                                       (Lead Case)
                           Plaintiff,
10
                                                         Case No. CV-20-00048-TUC-DCB
              v.                                         (Consolidated Case)
11
      Specialized Loan Servicing LLC; Equifax
12                                                       RULE 26(f) REPORT
      Information Services LLC and Trans Union
13    LLC,

14                         Defendants.

15    Frances McMillan,

16                         Plaintiff,

17           v.

18    Specialized Loan Servicing LLC,

19                         Defendant.

20
            Plaintiffs, Kenneth McMillan and Frances McMillan (“Kenneth” individually, “Frances”
21

22   individually, the “Plaintiffs” collectively), and Defendants, Specialized Loan Servicing LLC and

23   Trans Union LLC (“SLS” individually, “Trans Union” individually, the “Defendants” collectively),

24   through undersigned counsel, pursuant to this Court’s March 6, 2020 ORDER SETTING RULE
25   16 SCHEDULING CONFERENCE [Doc. #24] as well as Fed. R. Civ. P. 26(f) hereby jointly
26
     submit this report.
27
            1.      The names and telephone numbers for counsel who are appearing at the
28
                                                     1
       Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 2 of 9



 1   Pretrial Scheduling Conference.
 2    Joseph S. Davidson                             Jillian L. Andrews
 3    SULAIMAN LAW GROUP, LTD.                       BALLARD SPAHR LLP
      2500 South Highland Avenue                     1 East Washington Street
 4    Suite 200                                      Suite 2300
      Lombard, Illinois 60148                        Phoenix, Arizona 85004
 5    +1 630-581-5450                                +1 602-798-5400
      jdavidson@sulaimanlaw.com                      andrewsj@ballardspahr.com
 6

 7    Counsel for Kenneth McMillan and Frances Counsel for Specialized Loan Servicing LLC
      McMillan
 8                                             Miles Masog
                                               William W. Drury, Jr.
 9                                             RENAUD COOK DRURY MESAROS PA
                                               1 North Central Avenue
10                                             Suite 900
11                                             Phoenix, Arizona 85004
                                               +1 602-307-9900
12                                             mmasog@rcdmlaw.com
                                               wdrury@rcdmlaw.com
13
                                                     Counsel for Trans Union LLC
14

15          2.    The nature of the case, setting forth the factual and legal basis of plaintiff’s
     claims and defendant’s defenses.
16
            Plaintiffs: On September 5 2019, Frances obtained her 3-Bureau Credit Report from Trans
17
            Union. On September 11, 2019, Kenneth obtained his 3-Bureau Credit Report from Trans
18

19          Union. Notwithstanding Frances’ Chapter 13 bankruptcy discharge, SLS (1) reported

20          Frances’ Loan balance as “$264,320” to Equifax, Experian and Trans Union; (2) reported
21          Frances’ Loan monthly payment as “$2,430” to Equifax, Experian and Trans Union; and (3)
22
            reported Frances’ Loan status as “120 days late” to Equifax and Trans Union. Likewise,
23
            notwithstanding Kenneth’s Chapter 13 bankruptcy discharge, (1) SLS reported Kenneth’s
24
            Loan balance as $249,847” to Experian and Trans Union and $252,239” to Equifax; (2)
25

26          reported Kenneth’s Loan monthy payment as “2,012” to Equifax, Experian and Trans Union;

27          and (3) reported Kenneth’s Loan status as “120 days late” to Equifax and Trans Union.

28          Moreover, SLS failed to notate Plaintiffs’ Loan as “discharged in bankruptcy” to Equifax,
     Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 3 of 9



 1      Experian, and/or Trans Union. Accordingly, in the course of providing information to the
 2      credit reporting agencies regarding Plaintiffs’ Loan, SLS violated § 1692e(8).
 3
               Kenneth claims SLS violated Section 1681s-2(b) by: (1) failing to conduct an
 4
        investigation with respect to the disputed information being reported on the SLS tradeline,
 5
        after receiving a request to do so from Equifax and Trans Union; (2) failing to review all
 6

 7      relevant information provided by Equifax and Trans Union; (3) failing to modify, delete, or

 8      permanently block the inaccurate information on Kenneth’s consumer reports; and (4)

 9      failing to report the results of its investigation or reinvestigation to Equifax and Trans Union
10
        after being put on notice and discovering inaccurate reporting of the subject timeshare
11
        account. Additionally, Kenneth claims SLS violated Section 1681i(a)(1) by failing to
12
        conduct a reasonable reinvestigation of its reporting on the subject timeshare account within
13
        30 days of receiving notice of his dispute.
14

15             Kenneth claims Trans Union violated Section 1681e(b) by failing to follow

16      reasonable procedures to assure maximum possible accuracy of the information concerning
17      Kenneth. Kenneth claims Trans Union violated Section 1681i(1)(A) by failing to conduct
18
        a reasonable reinvestigation to determine whether the disputed information is inaccurate
19
        and record the current status of the disputed information, or delete the item from the file
20
        before the end of the 30-day period beginning on the date on which Trans Union received
21

22      Kenneth’s dispute. Kenneth claims Trans Union violated Section 1681i(a)(2) by failing to

23      provide notification of Kenneth’ dispute to SLS before the expiration of the 5-business-day

24      period beginning on the date on which Trans Union received Kenneth’ dispute. Kenneth
25      claims Trans Union violated Section 1681i(a)(4) by failing to review and consider all
26
        relevant information submitted by Kenneth before the end of the 30-day period beginning
27
        on the date on which Trans Union received Kenneth’ dispute. Kenneth claims Trans Union
28
       Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 4 of 9



 1          violated Section 1681i(a)(5)(A) by failing to promptly delete that item of information from
 2          the file of Kenneth, or modify that item of information, as appropriate, based on the results
 3
            of the reinvestigation.
 4
            SLS: SLS denies that it has any liability to Plaintiffs. Plaintiffs have not alleged that SLS
 5
     took any action to collect payment on the Loan in violation of the Fair Debt Collection Practices
 6

 7   Act (“FDCPA”). SLS reported to Trans Union, Equifax, and Experian the status of a $204,000

 8   loan (the “Loan”) secured by the property located at 3045 Hedgerow Lane, Homewood Illinois,

 9   60430 (the “Property”). Plaintiffs surrendered the Property to the prior loan holder, Wells Fargo
10
     Bank, N.A., in their bankruptcy. Plaintiffs did not oppose the lift of the stay to allow the holder of
11
     the Loan to foreclose. Any foreclosure of SLS’s interest did not constitute an attempt to collect
12
     Plaintiffs’ debt, given that Plaintiffs had surrendered and abandoned the Property. Further, any
13
     alleged violations of the FDCPA were not intentional and instead resulted from bona fide error
14

15   notwithstanding SLS’s procedures which are reasonably adopted to avoid any such error.

16          Plaintiffs also raise a claim under the Fair Credit Reporting Act (“FCRA”), but SLS did not
17   report any inaccurate information regarding the Loan. Rather, once SLS received dispute notices
18
     from the CRAs, it fully complied with its obligations under 15 U.S.C. § 1681s-2(b). Under the
19
     FCRA, SLS can only be held liable if it reported inaccurate information, receives a dispute notice
20
     form a CRA regarding its reporting, and fails to timely investigate and respond to the dispute notice.
21

22   Here, SLS accurately reported Mr. McMillan’s account, conducted a reasonable investigation and

23   reviewed all relevant information provided by the CRAs, and timely reported the results of said

24   investigation in response to the dispute notice. SLS had no reason to believe that its information
25   pertaining to the Loan was incomplete or inaccurate.
26
            Trans Union: As discovery has yet to commence, Trans Union cannot provide this Court
27
     with a complete factual background of the case as it relates specifically to Plaintiffs. Upon
28
       Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 5 of 9



 1   information and belief, Trans Union has accurately reported credit information pertaining to the
 2   Plaintiffs. Further, Trans Union properly investigated Plaintiffs’ disputes as required by the FCRA,
 3
     updated the information as appropriate, and timely reported the results of those investigations to
 4
     Plaintiffs. At all relevant times, Trans Union maintained and followed reasonable procedures to
 5
     avoid violations of the Fair Credit Reporting Act and assure maximum possible accuracy of the
 6

 7   information concerning Plaintiffs in preparing consumer reports related to Plaintiffs. Trans Union

 8   accepted information regarding Plaintiffs from reliable sources. Trans Union may reasonably rely

 9   upon the creditor, the party actually responsible for the reinvestigation under 1681 s-2(b). Trans
10
     Union has not acted with malice, negligent, willful or reckless intent to harm Plaintiffs, nor with
11
     reckless or conscious disregard for the rights of Plaintiffs, and Trans Union has fully complied with
12
     the FCRA. Trans Union will also show that any alleged damage suffered by Plaintiffs was not
13
     caused by Trans Union.
14

15   In addition, at this time Trans Union does not have knowledge or possession of facts or documents

16   controlled by the Plaintiffs and Specialized Loan Servicing LLC. Therefore, this statement is based
17   on the facts known by Trans Union at this time. Trans Union makes this statement without waiving
18
     any defense and reserves the right to supplement this statement as the facts are developed.
19
           3.     The factual and legal issues genuinely in dispute and whether they can be
20   narrowed by stipulations or motions.
21          (1) Whether Plaintiffs found an inaccuracy on their credit report; (2) Whether Kenneth
22
     notified Equifax, Experian and/or Trans Union; (3) Whether SLS was notified by Equifax, Experian
23
     and/or Trans Union. of Kenneth’s dispute(s); (4) Whether SLS accurately furnished account
24
     information to Equifax, Experian and/or Trans Union; (5) Whether Trans Union maintained and
25

26   followed reasonable procedures designed to ensure maximum possible accuracy in accordance with

27   15 U.S.C. § 1681e(b); (6) Whether SLS and/or Trans Union conducted a reasonable investigation

28   in response to Kenneth’s dispute(s); (7) Whether any failure to conduct a reasonable reinvestigation
       Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 6 of 9



 1   or maintain reasonable procedures was willful or negligent; (8) Whether reporting of debt to a credit
 2   reporting agency constitutes “collection activity”; (9) Whether Plaintiffs sustained damages
 3
     attributable to SLS and/or Trans Union’s alleged violations?
 4
            4.      The jurisdictional basis of the case, citing specific statutes.
 5
            28 U.S.C § 1331; 15 U.S.C. § 1681p; 15 U.S.C. § 1692k(d).
 6

 7          5.      The parties, if any, that have not been served or any joinder or additional
     parties.
 8
            None.
 9
            6.      The names of parties not subject to the Court’s jurisdiction.
10

11          None.

12          7.     Whether there are dispositive or partially dispositive motions to be decided by
     pre-trial motions.
13
            SLS’s pending Fed. R. Civ. P. 12(b)(6) Motion to Dismiss counts IV and V of Plaintiffs’
14

15   Complaint.

16          Trans Union anticipates filing a Motion for Summary Judgment and Motion in Limine.
17         8.      Whether the case is suitable for reference to arbitration, to a master, or to a
     magistrate for trial.
18

19          No.

20          9.     The status of related cases pending before other judges of this court or before
     other courts.
21
            None
22

23           10.    The date(s) of the parties’ responses to the MIDP discovery requests, and a
     discussion of the parties’ compliance to date with the MIDP, including: a description of the
24   Rule 26(f) discussions of the mandatory initial discovery responses and the resolution of any
     limitations invoked by any party in its response, as well as any unresolved limitations or other
25   discovery issues; the initial and supplemental responses and any other discovery requests,
26   objections, and responses involved in any unresolved limitations or discovery issues, and the
     parties should be prepared to discuss resolution of any limitations invoked by any party.
27   General Order § A(9). The Court shall set a deadline, if necessary, for supplementing MIDP
     responses to resolve any compliance issues to date.
28
        Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 7 of 9



 1            Plaintiffs: January 27, 2020
 2          SLS: February 18, 2020. SLS timely produced all ESI identified in its MIDP initial
 3   responses on April 3, 2020. Given the large number and inclusive nature of documents produced,
     SLS does not anticipate the need to supplement its MIDP responses in the future, but will fully
 4   comply with its obligation to do, should the need arise.

 5            Trans Union: January 23, 2020
 6            No unresolved limitations.
 7
           11.    Proposed deadlines for discovery, which shall also be the deadline for final
 8   supplementation of MIDP responses pursuant to General Order § A(8); filing dispositive
     motions, and a proposed pre-trial order statement.
 9
              Discovery: January 12, 2021
10

11            Dispositive Motions: February 11, 2021

12            Proposed Pre-Trial Order Statement: May 13, 2021

13            12.    Estimated date that the case will be ready for trial and the estimated length of
     trial.
14

15            May 30, 2021; 2 to 3 days.

16            13.    Whether a jury trial has been requested.
17            Yes.
18
             14.   The prospects for settlement, including whether any party wishes to have a
19   settlement conference with another judge or magistrate and how settlement efforts can be
     assisted.
20
              Plaintiffs and Trans Union are engaged in promising settlement discussions. Plaintiffs and
21

22   SLS are not engaged in settlement discussions at this time. Plaintiffs recommend settlement

23   conference with magistrate at discovery deadline.

24            SLS agrees that it is not currently engaged in settlement discussions with Plaintiffs, and at
25   this time does not object to settlement conference with a magistrate judge at the close of discovery,
26
     but reserves the ability to object to such a conference at that time.
27
             15.    In class actions, the proposed dates for class certification proceedings and other
28   class issues. Such certification will result in the case being reassigned to the complex track
       Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 8 of 9



 1   for case management purposes.
 2          N/A
 3
             16.     Any unusual, difficult, or complex problems affecting the conduct of the case.
 4   If the parties believe that discovery will require more than six months, counsel MUST provide
     an explanation showing why, in the instant case, a lengthier period for discovery is necessary
 5   and essential; and
 6          None.
 7
            17.     Any other matters which counsel feel will aid the Court in expediting the
 8   disposition of this matter efficiently.

 9          None.
10    DATED: April 9, 2020                           Respectfully submitted,
11
      /s/ Joseph S. Davidson                         /s/ Jillian L. Andrews
12
      Mohammed O. Badwan                             Jillian L. Andrews
13    Joseph S. Davidson                             BALLARD SPAHR LLP
      SULAIMAN LAW GROUP, LTD.                       1 East Washington Street
14
      2500 South Highland Avenue                     Suite 2300
15    Suite 200                                      Phoenix, Arizona 85004
      Lombard, Illinois 60148                        +1 602-798-5400
16    +1 630-575-8180                                andrewsj@ballardspahr.com
      +1 630-581-5450
17    mbadwan@sulaimanlaw.com                  Matthew A. Morr
      jdavidson@sulaimanlaw.com                BALLARD SPAHR LLP
18
                                               1225 17th Street
19    Counsel for Kenneth McMillan and Frances Suite 2300
      McMillan                                 Denver, Colorado 80202
20                                             +1 303-299-7366
                                               morrm@ballardspahr.com
21
                                                     Counsel for Specialized Loan Servicing LLC
22

23                                                   /s/ Miles Masog

24                                                   Miles Masog
                                                     William W. Drury, Jr.
25                                                   RENAUD COOK DRURY MESAROS PA
26                                                   1 North Central Avenue
                                                     Suite 900
27                                                   Phoenix, Arizona 85004
                                                     +1 602-307-9900
28                                                   mmasog@rcdmlaw.com
     Case 4:19-cv-00555-DCB Document 33 Filed 04/09/20 Page 9 of 9



 1                                       wdrury@rcdmlaw.com
 2                                       Counsel for Trans Union LLC
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
